

	

		II

		109th CONGRESS

		1st Session

		S. 1070

		IN THE SENATE OF THE UNITED STATES

		

			May 18, 2005

			Mrs. Feinstein

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on certain cases for

		  toys.

	

	

		1.Certain cases for

			 toys

			(a)In

			 generalSubchapter II of chapter 99 of the Harmonized Tariff

			 Schedule of the United States is amended by inserting in numerical sequence the

			 following new heading:

				

					

						

							9902.42.02Cases or

					 containers (provided for in subheading 4202.12.80) specially designed, marketed

					 or intended for transporting, storing or protecting toys or other articles

					 provided for in headings 9502-9504, inclusive FreeNo changeNo changeOn or before

					 12/31/2008

							

						

					

				

			(b)Effective

			 dateThe amendment made by subsection (a) applies to goods

			 entered, or withdrawn from warehouse for consumption, on or after the 15th day

			 after the date of enactment of this Act.

			

